DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 3, 5 – 12 & 15 are allowed. Claim 15 was previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 03/11/2022, is hereby withdrawn and Claim 15  is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 5,277,063 Humhauser J. Thomas (‘Thomas hereafter), 
U.S. 5,214,585 Fredric F. Ehrich (‘Ehrich hereafter), 
U.S. 2019/0242774 Schenck RoTec Trukenmueller (‘Trukenmueller hereafter), 
Texas A&M Turbomachinery Laboratory Projects, Ray Kelm et al. (‘Kelm hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 4 & 13 - 14 have been canceled.
Claims 1 – 3, 5 – 12 & 15 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick D. Herron (62620) on 07/11/2022.

The application has been amended as follows: 
Claims 13 – 14 are canceled.
15. (Examiner Amended) A balancing machine for balancing a rotor for a gas turbine, 
the rotor comprising a first bearing and a second bearing, and 
a plurality of correction planes comprising a first correction plane and a second correction plane, wherein a first balancing weight is attached to the first correction plane and remains attached for all following influence runs, the balancing machine comprising:
 [[the non-transitory computer-readable medium according to claim 13, and]] 
	a first pedestal configured to receive the first bearing and a second pedestal configured to receive the second bearing;
a plurality of vibration sensors; a phase sensor configured to register the revolutions of the rotor;
wherein the balancing machine is configured to:
	perform a first influence run by: 
running the rotor at an intended balance speed and recording a first set of vibration measurements at the first bearing and the second bearing via the vibration sensors, 
wherein vibrations detected at the first bearing have a smaller magnitude than the vibrations detected at the second bearing; 
	receive a data set comprising a reference influence vector of the second correction plane, 
wherein the reference influence vector is an influence vector of a reference rotor of a same production type as the rotor;
	perform a second influence run after fitting a first calibration weight to the second correction plane using the reference influence vector of the second correction plane to determine a mass and an angular location of the first calibration weight by: 
running the rotor at the intended balance speed and recording a second set of vibration measurements at the first bearing and the second bearing, and removing the first calibration weight from the rotor;
	calculate an influence vector of the second correction plane using the first set of vibration measurements and the second set of vibration measurements;
	balance the rotor using the calculated influence vector after fitting a final balancing weight to the first correction plane, and fitting a second balancing weight to the second correction plane;
	wherein the mass of the first calibration weight is inversely proportional to a magnitude of the reference influence vector of the second correction plane.

Reasons for Allowance
Claim[s] 1 and 15 is/are allowed.   The following is an examiner’s statement of reasons for allowance: "wherein the mass of the first calibration weight  is inversely proportional to a magnitude of the reference influence vector of the second correction plane.”
The closest prior art is as cited above (‘Kelm, ‘Ehrich, ‘Thomas and ‘‘Trukenmueller).
‘Kelm does not teach a first calibration weight that is proportional to a magnitude of the vibrations of the first trial run that is performed with a first trail weight.  ‘Kelm does not teach any inverse proportional relationship of the magnitude of the reference influence vector of the second correction plane. 
‘Ehrich, ‘Thomas and ‘‘Trukenmueller do not teach a first calibration weight that is proportional to a magnitude of the vibrations of the first trial run that is performed with a first trail weight.  ‘Kelm does not teach any inverse proportional relationship of the magnitude of the reference influence vector of the second correction plane. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 -3 & 5 - 12, are also allowed because they are dependent on claim 1.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             	07/11/2022